                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

MICHELLE MCRAE, Administrator for             )
the Estate of Kevin Dijon Grissett,           )
                   Plaintiff,                 )
                                              )              JUDGMENT
      v.                                      )
                                              )              No. 5:16-CV-88-FL
JACOB RANSONE PFEFFER,                        )
individually                                  )
             Defendant.                       )



Decision by Court and Jury.

That this action came before The Honorable Louise Wood Flanagan, United States District Judge,
for consideration of the defendants’ Joel Acciardo and Town of Hope Mills motion for summary
judgment and these defendants were dismissed. Subsequent to the court’s ruling as to the motion,
the claims in this action were presented by Special Interrogatory on the issue of qualified immunity
under federal law and public officer immunity under North Carolina law and were tried by a jury
with The Honorable Louise Wood Flanagan presiding. The jury rendered a verdict fully favorable
to the defendant.

IT IS ORDERED, ADJUDGED AND DECREED that based on the jury’s unanimous answer to
the special interrogatory concerning the remaining claims against defendant Jacob Ransone Pfeffer,
defendant Jacob Ransone Pfeffer is entitled to qualified immunity under federal law and public
officer immunity under North Carolina law.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Kevin Grissett WAS NOT
complying with defendant’s instructions at the moment he was first shot and plaintiff shall have and
recover nothing of the defendant. Judgment is entered in favor of the defendant and this action is
DISMISSED.

This Judgment Filed and Entered on March 1, 2019, and Copies To:
Coy E. Brewer, Jr. / James H. Locus, Jr. (via CM/ECF Notice of Electronic Filing)
Clay Allen Collier / Norwood P. Blanchard, III (via CM/ECF Notice of Electronic Filing)

March 1, 2019                         PETER A MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
